DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 9/14/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
There is not figure showing the gate dielectric having a multilayer, there are embodiments of capacitor having a multilayer but only and ipsis verbus statement about the gate dielectric.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-7, 9, and 10 is is/are rejected under 35 U.S.C. 102 a1 as being anticipated by Karda (9276092).
Karda teaches A transistor device, comprising: a gate electrode (item 18 figure 14); a gate dielectric surrounding the gate electrode (item 20 including 20a and 20b); a source region below the gate electrode (source and  drain are functionally the same; they represent intended use thus item 14 reads on a source); a drain region above the gate electrode (item 16 can act as a drain); a channel region between the source region and the drain region, wherein the channel region is separated from a sidewall of the gate electrode by the gate dielectric (figures 8)- 14 item 38; stating :  FIG. 8, interconnect material 38 is formed over and between the pillars. The interconnect material may comprise undoped semiconductor material in some embodiments, or may comprise channel material (e.g., may comprise a same material as the channel material 24 of FIG. 1) in other embodiments. The  ; and a capacitor electrically coupled to the drain region (item 74 column 5 lines 50- 67)
b.	As to claim 6 and 7 Karda teaches wherein a surface of the channel opposite the gate dielectric is in contact with sealant layer and wherein the sealant layer is a bilayer (items 30 and 62).
c.	As to claim 9, Karda teaches wherein the gate dielectric comprises a multi- layer stack ( 20a and 20b).
d. 	AS to claim 10, Karda teaches wherein the transistor device is in one or more interlayer dielectric (ILD) layers over a semiconductor substrate (item 62).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karda in view of Hwang (20130234242).
Karda does not teach wherein the capacitor is comprises an interdigitated interface between a capacitor storage node and top electrode..
wherein the capacitor is comprises an interdigitated interface between a capacitor storage node and top electrode (item 115 and 117.
This increase the capacitance improving device performance therefore it would been obvious to one of ordinary skill in the art at the time of filling to provide the capacitor is comprises an interdigitated interface between a capacitor storage node and top electrode.
One would have been so motivated to  optimize the capacitance of of the capacitor by increasing the surface area of the capacitor plates.
Claim 3-5 and 8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Karda.
a.	As to claim 3-4, Applicant does not state how non-uniform is no-uniform and all layers have some uniformities even de minimis further Karda acknowledges using different material for 20a and 20b further 14 the source(drain) directly adjacent to the gate which would lead to source/drain capacitance (Cgs and Cgd) and known value to reduce. Thus to reduce the capacitance between the source(drain)  on can in can increase the distance between the gate and source (drain) thus increasing the thickness of 20a Whereas 20b is directly adjacent to the channel not needing a change in thickness
Thus it would have been obvious to one of ordinary skill in the art at the time of filling to increase the thickness of 20a compared to 20b to reduce the capacitance between the  gate and the source (drain item  14).
b.	As to claim 5, Applicant does not cite by how much and show no criticality in the thickness. 

c.	As to claim 8, Karda does not explicitly teach wherein the gate electrode comprises a stack of conductive materials.
However it was known at the time to add silicides, work function materials to gate to optimize cost and effectiveness of the gate.
Thus it would have been obvious to one of ordinary skill in the art at the time of filing to provide 
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896